Exhibit 10.22

Amendment #1

to the

CBRE Deferred Compensation Plan

The CBRE Deferred Compensation Plan (the “Plan”) was last amended and restated
effective April 15, 2012. This Amendment #1 further amends the Plan, effective
January 1, 2017, to allow qualified real estate agents who are designated by the
Committee to participate in the Plan.

A new Section 13 is added to the Plan, to read as follows:

 

13. QUALIFIED REAL ESTATE AGENTS

The Committee may allow a qualified real estate agent as defined in
Section 3508(b)(1) of the Internal Revenue Code who renders services to an
Employer (a “QREA”) to become a Participant in the Plan. If the Committee allows
a QREA to become a Participant, the undefined term “employee” shall include a
QREA and the following definitions shall be changed with respect to the QREA as
indicated below:

“Compensation,” as the term is applied with respect to a QREA, shall have the
meaning determined by the Committee.

“Deferral,” as the term is applied with respect to a QREA, means the portion of
a QREA’s compensation specified by the Committee that is elected by the QREA to
be deferred in accordance with the Plan.

“Eligible Employee,” as the term is used in the Plan, includes a QREA who is
designated by the Committee, in its sole discretion, as an Eligible Employee for
a Plan Year.

“Employee,” as the term is used in the Plan, includes a QREA.

“Participant,” as the term is used in the Plan, includes any QREA who has made
an election to defer compensation.

IN WITNESS WHEREOF, CBRE Services, Inc. has caused this Deferred Compensation
Plan to be duly executed by the undersigned on November 28, 2016.

 

CBRE SERVICES, INC. By:   /s/ ROBERT E. SULENTIC       Robert E. Sulentic  
    Chief Executive Officer